USCA11 Case: 20-11271          Date Filed: 12/10/2020        Page: 1 of 2


                    IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                    No. 20-11271-P
                               ________________________

KEITH EDMUND GAVIN,

                                                       Petitioner - Appellee Cross -Appellant,

                                        versus

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                  Respondent - Appellant Cross Appellee.
                               ________________________

                        Appeal from the United States District Court
                           for the Northern District of Alabama
                               ________________________

Before: JORDAN, BRANCH, and LUCK, Circuit Judges.

BY THE COURT:

      Appellee Cross-Appellant’s motion for reconsideration of the October 23, 2020 order is

DENIED.
          USCA11 Case: 20-11271      Date Filed: 12/10/2020   Page: 2 of 2




JORDAN, Circuit Judge, dissenting.

      Based upon the standard articulated by the Supreme Court in cases like Buck

v. Davis, 137 S. Ct. 759, 773-75 (2017), I would grant Mr. Gavin’s motion for

reconsideration, and issue a COA on whether trial counsel rendered ineffective

assistance during the guilt phase.




                                         2